   Case 2:18-cr-00292-DWA Document 39 Filed 12/13/18 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA          )
                                  )
           V.                     )     Criminal No. 18-292
                                  )
ROBERT BOWERS                     )


    MOTION TO EXTEND THE TIME FOR FILING PRETRIAL MOTIONS

     AND NOW, comes the defendant, Robert Bowers, through his

counsel, First Assistant Federal Public Defender Michael J.

Novara and Assistant Public Defender Elisa A. Long, and

respectfully moves this Honorable Court for an extension of

time to file pretrial motions.        In support thereof counsel

states as follows:



     1.    On November 1, 2018, Robert Bowers was arraigned on

an Indictment alleging violations of Title 18 U.S.C.

§§247(a)(2) and 247(d)(1); Title 18 U.S.C.

§§924(c)(1)(A)(iii) and 924(j)(i); Title 18 U.S.C.

§§247(a)(2), 247(d)(1) and 247(d)(3); Title 18 U.S.C. §§

924(c)(1)(A)(iii); Title 18 U.S.C. §§ 247(a)(2), 247(d)(1)

and 247(d)(3); Title 18 U.S.C. §§ 247(a)(2) and 247(d)(3);

and Title 18 U.S.C. §924(c)(1)(A)(iii).
   Case 2:18-cr-00292-DWA Document 39 Filed 12/13/18 Page 2 of 3




     2.    Pursuant to Local Criminal Rule 12, and prior Order

of Court, certain types of pretrial motions are due on or

before December 18, 2018.



     3.    Additional time is needed to complete the

investigation of the facts and law before informed decisions

can be made concerning the filing of pretrial motions.



     4.    Accordingly, counsel for Mr. Bowers hereby moves

this Court for an extension of time of 120 days within which

to file pretrial motions.     Such an extension of time will

result in a new due date of April 17, 2019.



     5.    Due to the nature of the prosecution, Mr. Bowers

asserts that this case should be deemed a “complex” one

within the meaning of the Speedy Trial Act, 18 U.S.C § 3161

(h)(7)(B)(ii).    In addition, Mr. Bowers asserts that the

failure to grant this continuance request “would deny counsel

for the defendant … the reasonable time necessary for

effective preparation, taking into account the exercise of

due diligence.” Id. at (h)(7)(B)(iv).
   Case 2:18-cr-00292-DWA Document 39 Filed 12/13/18 Page 3 of 3




     6.    The United States, through Assistant United States

Attorneys Soo Song and Troy Rivetti, does not oppose the

granting of this motion.



     WHEREFORE, Mr. Bowers requests that the deadline for

filing pretrial motions be extended for 120 days from

December 18, 2018 to April 17, 2019.



                      Respectfully submitted,



                      s/ Michael J. Novara
                      Michael J. Novara
                      First Assistant Federal Public Defender
                      Attorney I.D. No. 66434


                      s/ Elisa A. Long
                      Elisa A. Long
                      Assistant Federal Public Defender
                      Attorney I.D. No. 79723
  Case 2:18-cr-00292-DWA Document 39-1 Filed 12/13/18 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA          )
                                  )
           V.                     )    Criminal No. 18-292
                                  )
ROBERT BOWERS                     )

                           ORDER OF COURT

     AND NOW, to-wit, this ______ day of December, 2018, upon

consideration of the within Motion to Extend the Time for

Filing Pretrial Motions, it is hereby ORDERED, ADJUDGED AND

DECREED that said motion be and the same hereby is, GRANTED;

     IT IS FURTHER ORDERED that the delay resulting from this

extension of time (December 18, 2018 through April 17, 2019)

be deemed excludable delay under the Speedy Trial Act 18

U.S.C. '3161 et seq.    For the reasons stated in defendant=s

motion, the court finds that the ends of justice served by

granting this continuance outweigh the best interest of the

public and the defendant to a speedy trial, 18 U.S.C. '

3161(h)(7)(A).    Specifically, the court finds that this

continuance is justified given the complexity of the case, 18

U.S.C. ' 3161(h)(7)(A) and (B)(ii), and that the failure to

grant such continuance would deny counsel for the defendant
  Case 2:18-cr-00292-DWA Document 39-1 Filed 12/13/18 Page 2 of 2




reasonable time necessary for effective preparation, taking

into account the exercise of due diligence, 18 U.S.C.

'3161(h)(7)(B)(iv).

        IT IS FURTHER ORDERED that any pretrial motions referred

to in Local Criminal Rule 12 are due on or before April 17,

2019.




                            ___________________________________
                            Donetta W. Ambrose
                            Senior United States District Judge
